Title: To George Washington from Richard Peters, 10 July 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] July 10th 1777

Col. D’Armand of the Corps late Ottendorff’s has applied to the Board for forty Musketts & ten Rifles to supply the like Number lost by the Soldiers. The Bo⟨ard thought it⟩ wrong to comply with this requisition on the Application being made to them in the first Instance without passing under your Excellency’s Notice who must be the best acquainted with the Propriety & Necessity of the Application. Arms & Necessaries lost in actual Service should beyond a Doubt be replaced; but if any Neglect has happened on the Part of the Officers & the Soldiers have sold or wantonly lost their Arms or Clothes & the Officer has taken no Pains to recover them or enquire into the Causes of their Loss it ought to fall upon the Captains of the Companies or other Officers in Fault & be deducted out of their Pay. Ottendorff’s Corps went out of this City at least as well equipped as any in the Army & it is extraordinary that out of about one hundred Men so many as fifty should want but everything. The Commissary is ordered to box up & send the fifty Arms to Camp & give Directions to the Officer who recieves them there not to deliver them without your Permission which they made no Doubt you will grant if the Measure be all right & proper, but if not you will be Pleased to apply the Arms elsewhere. There is a Deficiency of Clothing to a great Amount also applied for which induces a Belief that the Soldiers have sold to the Suttlers both Arms & Clothes. I have the Honour to be with the greatest Respect Your very obedt Servt

Richard Peters Secy

